DETAILED ACTION

Applicant submitted remarks in response to the latest Office action on 3 February 2021.  Therein, Applicant amended claims 1, 3, 4, 6-9, 11, 13, 14, 16-18 and 20; Applicant cancelled claims 2, 5, 10, 12, 15 and 19.  Claims 21-26 have been added.  The submitted claims have been entered and are considered below.  

Response to Arguments
Applicant’s terminal disclaimer filed in response to the provisional rejection based on nonstatutory double patenting has been accepted.    The rejection has been withdrawn. 
Applicant’s amendments and related arguments with respect to the rejection based on 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1 and 6-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bastian, et al. (U.S. Patent No. 7,167,787) in view of Sato (U.S. Patent No. 7,346,449) and Kantarjiev, et al.  (U.S. Patent Publication No. 2005/0021225).   
With reference to claim 1, Bastian discloses a method of vehicle operation, comprising: determining a segment of a vehicle route (see col. 6:17-59); determining information about an external environment of a vehicle used by one or more users to travel the vehicle route (see col. 3:41-53, see also col. 6:59-67, user notified of information and therefore “used” the information), information about operational status of the vehicle (see col. 3:59 to col. 4:6 and 5:26-42), one or more user command inputs to the vehicle (see col. 6:17-59), and one or more operational parameters of the vehicle (see col. 1:59-65).  However, Bastian does not disclose the omitted elements and limitations.  
A teaching from Sato discloses determining vehicle weight using a vehicle weight sensor (see col. 7:11-59); and operational parameter of drivetrain parameter efficiency (see col. 7:11-59).  It would have been obvious to one of ordinary skill in the art to modify Bastian to include the teachings of Sato 
Continuing with the claim, the combination of Bastian and Sato further disclose using the determined vehicle weight and external environment information to calculate a speed and selected drive train parameters over the segment of the vehicle route (see Bastian, col. 6:59-67 and Sato, col. 8:22-33).    
Bastian does not explicitly disclose using a power management system. However, as Bastian discloses that the vehicle manages its own speed and that speed is directly related to power, the management of power is well known in the art to be equivalent and directly linked to the vehicle speed (and vice versa, alternatively, see Bastian, Fig,. 1, #1 and #11 control “vehicle drive system” implicit of a management system for vehicle power). It would have been obvious to one of ordinary skill in the art that the management system of Bastian is equivalent to a power management system as claimed based on the motivation to improve determination of the factors which influence vehicle speed (such as driver command, distance to a forward vehicle, traction of the roadway and speed or the like) and, from these factors, the arrangement determines an individually permissible maximum speed.  
Continuing with the claim, the combination further discloses applying calculated power through setting drive train parameters to the vehicle to travel along the segment of the vehicle route at a calculated speed (see Bastian, col. 6:59-67 and Sato, col. 8:22-33).    
Bastian and Sato do not explicitly disclose the last limitation.  A teaching from Kantarjiev discloses calculated speed is based at least in part on iteratively simulated speeds (see paras. 0088-0089 for simulated speed; see para. 0048, update equivalent to iterate).    It would have been obvious to one of ordinary skill in the art to modify Bastian to include the teaching of Kantarjiev based on the motivation to improve the field of time-management for road travelers and vehicles, and more 
Referring to claim 6, Bastian further discloses wherein vehicle route segment determination further comprises determining multiple route segments, each route segment having a separate calculated speed and selected drivetrain parameters (see col. 6:17-59, segment dimension varies based on speed and milieu, speed and milieu dictates drivetrain parameters, implies multiple segments used), and wherein the multiple route segments are determined using route segmentation logic (see col. 6:17-67, “logic” of Bastian is taught by the calculations related to changing segment size) based at least in part on one of historical information of the vehicle traveling the vehicle route (see col. 5:11-17, sensor package on the vehicle for gathering milieu data; gathered milieu are detected elements retained in memory and therefore historical in nature).  
Bastian does not explicitly disclose other vehicles gathering and using such data.  However, it would have been obvious to one of ordinary skill in the art at the time of the invention that the teaching of Bastian should not be limited to be possessed by a single vehicle.  It is logical the teaching implicitly intends on as many vehicles as possible using the system disclosed.    Therefore, it is obvious to one of ordinary skill in the art that this data gathered by the vehicle in Bastian is capable of being gathered by “other” vehicles as well.  
Finally, the data gathered by the sensor package is used in milieu gathering, which is then factored into the risk index.  From there, the risk index along with the vehicle speed is used for segmentation.  Thus, segmentation logic is based on historical information of the vehicle.  
With regards to claim 7, Bastian further discloses wherein the step of determining information about the external environment of the vehicle further comprises the step of communicating with a remote database (see col. 5:18-26), and wherein the information about the external environment is selected from the group consisting of: an elevation of the vehicle, upcoming elevations of the vehicle, a 
Referring to claim 8, Bastian discloses wherein the step of determining information about operational status of the vehicle further comprises the step of communicating with a remote database (see col. 4:58 to 5:10).  Sato further discloses wherein the operational status information is selected from the group consisting of: a state of a battery, a voltage of the battery, amp hours of the battery, a temperature of the battery, an age of the battery, a number of times the battery has charged and discharged, a tire pressure, a drag force due to rolling resistance of the vehicle, one of a default weight and a historic weight of the vehicle, an amount of air going to an engine of the vehicle, an amount of fuel going to the engine, and a weight of at least one of the one or more users (see col. 7:51-59, col. 9:9-26).  
Claims 3, 4, 9, 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bastian, et al. (U.S. Patent No. 7,167,787), Sato (U.S. Patent No. 7,346,449) and Kantarjiev, et al.  (U.S. Patent Publication No. 2005/0021225), as applied to claim 1, in view of Tryon (U.S. Patent Publication No. 2005/0228553).  
With reference to claim 3, the claimed limitations are not explicitly disclosed by Bastian.   A teaching from Tryon discloses further comprising the power management system determining a future destination using historical data associated with the one or more users (see para. 0033-0034).  
Referring to claim 4, Tryon further discloses comprising the step of determining a future destination using statistical destination logic (see paras. 0025, 0027, using an algorithm for predicting a destination equivalent to statistical logic).  
With regards to claim 9, Tryon further discloses wherein the calculated speed is based at least in part on a determined probable optimal speed using historical route information (see paras. 0078-0080, teaches “expected speed” equivalent to “probable”, which is based on calculations of previous/historical data of route for maximum/optimal efficiency), and wherein the probable optimal speed is configured for maximum energy efficiency, within one or more constraints, of the vehicle on the vehicle route (see paras. 0078-0080, where the speed is intended for optimizing efficiency and therefore reads on 
For claim 21, Tryon further discloses wherein the future destination is not explicitly provided by the one or more users (see paras. 0025, 0027, 0033-0034).  
With reference to claim 22, Bastian does not explicitly disclose that the speed is based on regenerative braking.   However, Sato discloses an electric vehicle (see col. 4:21-39).  It is well known to one of ordinary skill in the art that speed of an electric vehicle may be controlled based on regenerative braking.  It would have been obvious to one of ordinary skill in the art that in the combination of Bastian, Sato and Tryon, controlling the calculated speed of Bastian would be performed by the electric vehicle system/regenerative braking of Sato.   
Claims 11, 13, 14, 16, 17, 18, 24, 25 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bastian, et al. (U.S. Patent No. 7,167,787) in view of Sato (U.S. Patent No. 7,346,449) and Tryon (U.S. Patent Publication No. 2005/0228553).  
With reference to claim 11, the combination of Bastian and Sato disclose an apparatus (see Sato, col. 4:21-39), comprising: vehicle having a power source (see Sato, col. 4:21-39), a drive train (see Bastian, Fig. 1, #11 and Drive system), a communication system (see Bastian, Fig. 1, servers #7 remote from vehicle, communication system implicit, col. 4:58 to 5:10), and a user interface system (see Bastian, col. 6:17-59); a vehicle weight sensor attached to the vehicle to determine vehicle weight (see Sato,col. 7:11-59).  
Bastian does not explicitly disclose using a power management system. However, as Bastian discloses that the vehicle manages its own speed and that speed is directly related to power, the management of power is well known in the art to be equivalent and directly linked to the vehicle speed (and vice versa, alternatively, see Bastian, Fig,. 1, #1 and #11 control “vehicle drive system” implicit of a management system for vehicle power). It would have been obvious to one of ordinary skill in the art 
Continuing with the claim, the combination further discloses to determine information about an external environment of the vehicle (see Bastian, col. 3:41-53, see also col. 6:59-67, user notified of information and therefore “used” the information), information about operational status of the vehicle (see Bastian, col. 3:59 to col. 4:6 and 5:26-42), one or more user command inputs to the vehicle provided via the user interface by one or more users of the vehicle (see Bastian, col. 4:58 to 5:10), and one or more operational parameters of the vehicle (see Bastian, col. 1:59-65) including drive train parameter efficiency (see Sato, col. 7:11-59), with the power management system using the determined vehicle weight and external environment information to calculate a speed and selected drive train parameters over a segment of a vehicle route and with the power management system using the determined vehicle weight and external environment information to calculate a speed and selected drive train parameters over a segment of a vehicle route (see Bastian, col. 6:59-67 and Sato, col. 8:22-33) and acting to apply calculated power through setting drive train parameters to the vehicle to travel along the segment of the vehicle route (see Bastian, col. 6:59-67 and Sato, col. 8:22-33).    It would have been obvious to one of ordinary skill in the art to modify Bastian to include the teachings of Sato based on the motivation to improve a driving evaluation apparatus, a driving evaluation program and a driving evaluation method capable of properly evaluating a driving result while considering situations of various driving roads that cannot be improved by driving skills.  
Bastian and Sato do not explicitly disclose the last limitation.  A teaching from Tryon discloses wherein the calculated speed is based at least in part on maximizing energy efficiency of the vehicle within one or more constraints (see paras. 0078-0080, where the speed is intended for optimizing 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bastian to include the teaching of Tryon based on the motivation to improve the anticipation of a destination or a driving pattern can be responsive to associated likelihoods based upon previous vehicle behavior, which likelihoods can be also dependent upon the time of day, day of week or date.
For claim 13, Tryon further discloses wherein the vehicle route is set based on a future destination determined by power management system determining based at least in part using historical data associated with the one or more users (see para. 0033-0034, 0078-0080).  Regarding the last limitation, while Tryon does disclose that a vehicle is capable of parking and a destination including a parking lot (see para. 0030), Tryon does not explicitly disclose that the destination will include parking or turning off the vehicle.  However, it is obvious to one of ordinary skill in the art that there are only two types of destinations, one where the vehicle is parked and one where the vehicle is not parked (e.g. fast food drive through).   It would have been obvious to one of ordinary skill in the art to limit the destinations to only include those that would have the vehicle deactivated and parked based on the motivation to improve destination determination to provide location estimates within +50 feet, so that stops within the roadway of a recognized road 108 can be discriminated from valid destinations 114, for which the vehicle would typically be pulled off the road, e.g. into a driveway or parking lot.  
Referring to claim 14, Tryon further discloses wherein the vehicle route is set based on future destination determined at least in part using statistical destination logic (see paras. 0025, 0027, using an algorithm for predicting a destination equivalent to statistical logic).  

Bastian does not explicitly disclose other vehicles gathering and using such data.  However, it would have been obvious to one of ordinary skill in the art at the time of the invention that the teaching of Bastian should not be limited to be possessed by a single vehicle.  It is logical the teaching implicitly intends on as many vehicles as possible using the system disclosed.    Therefore, it is obvious to one of ordinary skill in the art that this data gathered by the vehicle in Bastian is capable of being gathered by “other” vehicles as well.  
Finally, the data gathered by the sensor package is used in milieu gathering, which is then factored into the risk index.  From there, the risk index along with the vehicle speed is used for segmentation.  Thus, segmentation logic is based on historical information of the vehicle.  
With regards to claim 17, Bastian further discloses wherein determining information about the external environment of the vehicle further comprises communicating with a remote database using the communication system (see col. 5:18-26), and wherein the information about the external environment is selected from the group consisting of an elevation of the vehicle, upcoming elevations of the vehicle, a current grade of the vehicle route, a predicted grade of an upcoming segment of the vehicle route, traffic information, a location of a stoplight, a timing of a stoplight, a present angle of the sun, a predicted angle of the sun for an upcoming segment of the vehicle route, a present wind direction, a predicted wind direction for an upcoming segment of the vehicle route, a present wind velocity, a 
Referring to claim 18, Bastian discloses wherein determining information about operational status of a vehicle further comprises communicating with a remote database (see col. 4:58 to 5:10).  Sato further discloses wherein the operational status information is selected from the group consisting of: a state of a battery, a voltage of the battery, amp hours of the battery, a temperature of the battery, an age of the battery, a number of times the battery has charged and discharged, a tire pressure, a drag force due to rolling resistance of the vehicle, one of a default weight and a historic weight of the vehicle, an amount of air going to an engine of the vehicle, an amount of fuel going to the engine, and a weight of at least one of the one or more users (see col. 7:51-59, col. 9:9-26). 	Referring to claim 24, Tryon further discloses wherein the calculated speed is further based on measured energy efficiency of multiple prior trips by one of the one or more users driving the vehicle on the vehicle route (see para. 0034).
Regarding claim 25, Tryon further teaches wherein the future destination is not explicitly provided by the one or more users (see para. 0034). 
For claim 26, Tryon further teaches wherein the power management system determines the future destination while the vehicle is travelling to the future destination (see para. 0033).  
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bastian, et al. (U.S. Patent No. 7,167,787), Sato (U.S. Patent No. 7,346,449) and Tryon (U.S. Patent Publication No. 2005/0228553), as applied to claim 11, in view of Kantarjiev, et al.  (U.S. Patent Publication No. 2005/0021225).  
.  
Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bastian, et al. (U.S. Patent No. 7,167,787), Sato (U.S. Patent No. 7,346,449) and Kantarjiev, et al.  (U.S. Patent Publication No. 2005/0021225), as applied to claim 1, in view of Amanuma, et al. (U.S. Patent Publication No. 2005/0045134).  
Bastian, Sato and Kantarjiev do not explicitly disclose the last limitation.  A teaching from Amanuma discloses preventing flooding of an engine of the vehicle by at least partially overriding, with the power management system, at least one of the one or more user command inputs (see para. 0014).   It would have been obvious to one of ordinary skill in the art to modify Bastian to include the teaching of Amanuma based on the motivation to improve a control apparatus for automatic starting/stopping an internal combustion engine because if the water level outside the vehicle increases above a predetermined level and enters the exhaust system including a catalytic apparatus used for exhaust purification, it can negatively affect the exhaust system.  

Conclusion
Examiner also stated at the end of the previous rejection that Applicant is considered to have implicit knowledge of the entire disclosure once a reference has been cited and specific figures, columns 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439.  The examiner can normally be reached on 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/ADAM D TISSOT/               Primary Examiner, Art Unit 3663